
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


BANK OF HAWAII CORPORATION
HUMAN RESOURCES AND COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS RESOLUTIONS

RE:ADOPTION OF AMENDMENT NO. 2004-1 TO THE BANK OF HAWAII CORPORATION EXECUTIVE
INCENTIVE PLAN

WHEREAS, Bank of Hawaii Corporation ("BOHC") maintains the Bank of Hawaii
Corporation Executive Incentive Plan ("EIP"), originally effective as of
January 1, 1999;

WHEREAS, BOHC also maintains the Bank of Hawaii Corporation 2004 Stock and
Incentive Compensation Plan ("2004 Plan"), effective as of April 30, 2004;

WHEREAS, Article 10 of the 2004 Plan provides for cash-based performance awards
in a manner that meets the $1 million deduction limitation requirements under
Section 162(m) of the Internal Revenue Code of 1986, as amended ("Code");

WHEREAS, BOHC desires to designate the EIP as an underlying "subplan" of the
2004 Plan that comprises the operating administrative guidelines for contingent
incentive cash awards made under Article 10 of the 2004 Plan, where awards under
the EIP shall constitute awards under Article 10 of the 2004 Plan for purposes
of meeting the requirements of Code Section 162(m); and

WHEREAS, under Section 11.1 of the EIP, the Human Resources and Compensation
Committee of the Board of Directors of BOHC ("Committee") is authorized to amend
the Plan.

NOW, THEREFORE, BE IT RESOLVED THAT:

        1.     The Committee hereby adopts Amendment No. 2004-1 to the EIP in
the form substantially as attached hereto effective as of the date of its
adoption.

        2.     The Committee hereby approves and acknowledges that the awards
made under the guidelines of the EIP shall be granted in a manner consistent
with the terms and conditions of the 2004 Plan and shall constitute awards
granted under Article 10 of the 2004 Plan.

        3.     The appropriate members of the Committee are hereby authorized
and directed to take any and all actions necessary and desirable to carry out
the intent of the foregoing resolutions.

I, David A. Heenan, hereby certify that I am the duly appointed and acting
Chairperson of the Human Resources and Compensation Committee of the Board of
Directors of Bank of Hawaii Corporation, and that the above resolutions were
adopted at a meeting of the Committee held on December 10, 2004, at which
meeting a quorum was at all times present and acting, and that said resolutions
are still in full force and effect.

DATED: December 10, 2004

    HUMAN RESOURCES AND
COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF
BANK OF HAWAII CORPORATION
 
 
 
 
      By   /s/ David A. Heenan

--------------------------------------------------------------------------------

Its Chairperson          

--------------------------------------------------------------------------------



AMENDMENT NO. 2004-1 TO THE
BANK OF HAWAII CORPORATION
EXECUTIVE INCENTIVE PLAN

        1.     The following new Article 1.4 shall be added at the end of
Article 1 of the Bank of Hawaii Corporation Executive Incentive Plan:

        1.4.  Status of Plan. Effective as of December 10, 2004, the Plan shall
constitute and be administered as a subplan of the Bank of Hawaii Corporation
2004 Stock and Incentive Compensation Plan ("2004 Plan"), where the Plan shall
comprise the administrative guidelines for the grant of cash-based awards under
Article 10 of the 2004 Plan. Accordingly, an award granted hereunder shall
constitute an award under the 2004 Plan for purposes of applying the performance
measures described in Article 11 of the 2004 Plan and meeting the
"performance-based compensation" requirements under Code Section 162(m). In the
event of any inconsistency between the terms of the Plan and the 2004 Plan, the
terms of the 2004 Plan shall apply to the extent such terms are more restrictive
or impose additional requirements. Thus, for example, the term "Change in
Control" as described in Article 2.3 hereunder shall mean such term as defined
in Section 2.8 of the 2004 Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

